Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 1 of 45 PageID #:
                                     2372




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE NORTHERN DISTRICT

                                     OF WEST VIRGINIA

                                      * * * * * * * *

           SCOTT T. BALLOCK,                          *

                Plaintiff                             *   Case No.

                vs.                                   *   1:17-CV-52

           ELLEN RUTH COSTLOW                         *

           STATE TROOPER MICHAEL KIEF,                *

           STATE TROOPER RONNIE M. GASKINS,           *

           STATE TROOPER CHRIS BERRY,                 *

                Defendants                            *

                                      * * * * * * * *



                                       DEPOSITION OF

                                    TROOPER CHRIS BERRY

                                        May 29, 2019




            Any reproduction of this transcript is prohibited without

                       authorization by the certifying agency.



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 2 of 45 PageID #:
                                     2373


                                                                                   2


     1                                   DEPOSITION

     2                                        OF

     3     TROOPER CHRIS BERRY, taken on behalf of the Plaintiff

     4     herein, pursuant to the Rules of Civil Procedure, taken

     5     before me, the undersigned, Guy Starrett, a Court

     6     Reporter and Notary Public in and for the State of West

     7     Virginia, at Steptoe & Johnson, PLLC, 1085 Van Voorhis

     8     Road, Suite 400, Morgantown, West Virginia, on Wednesday,

     9     May 29, 2019, beginning at 4:19 p.m.

    10

    11

    12

    13

    14

    15

    16

    17
    18

    19

    20

    21

    22

    23

    24



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 3 of 45 PageID #:
                                     2374


                                                                                   3


     1                            A P P E A R A N C E S

     2

     3     CHARLES J. CROOKS, ESQUIRE

     4     Crooks Law Firm, PLLC

     5     244 Pleasant Street

     6     Morgantown, WV      26505

     7          COUNSEL FOR PLAINTIFF

     8

     9     MARK G. JEFFRIES, ESQUIRE

    10     Steptoe & Johnson, PLLC

    11     400 White Oaks Boulevard

    12     Bridgeport, WV      26330

    13          COUNSEL FOR DEFENDANTS, STATE TROOPER KIEF, STATE

    14          TROOPER RONNIE M. GASKINS, STATE TROOPER CHRIS BERRY

    15

    16     TODD PHILLIPS, ESQUIRE

    17     Lyons Phillips Legal Group, PLLC
    18     141 Walnut Street

    19     Morgantown, WV      26505

    20          COUNSEL FOR DEFENDANT, ELLEN RUTH COSTLOW

    21

    22

    23

    24



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 4 of 45 PageID #:
                                     2375


                                                                                    4


     1                                    I N D E X

     2

     3     WITNESS: CHRIS BERRY

     4     EXAMINATION

     5         By Attorney Crooks                                          7 - 35

     6     EXAMINATION

     7         By Attorney Jeffries                                       35 - 39

     8     RE-EXAMINATION

     9         By Attorney Crooks                                         39 - 43

    10     DISCUSSION AMONG PARTIES                                       43 - 44

    11     CERTIFICATE                                                             45

    12

    13

    14

    15

    16

    17
    18

    19

    20

    21

    22

    23

    24



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 5 of 45 PageID #:
                                     2376


                                                                                   5


     1                                  EXHIBIT PAGE

     2

     3                                                               PAGE

     4     NUMBER    DESCRIPTION                                  IDENTIFIED

     5                                  NONE OFFERED

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17
    18

    19

    20

    21

    22

    23

    24



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 6 of 45 PageID #:
                                     2377


                                                                                   6


     1                                 OBJECTION PAGE

     2

     3     ATTORNEY                                           PAGE

     4                                    NONE MADE

     5

     6

     7

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17
    18

    19

    20

    21

    22

    23

    24



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 7 of 45 PageID #:
                                     2378


                                                                                   7


     1                             S T I P U L A T I O N

     2      ----------------------------------------------------------

     3     (It is hereby stipulated and agreed by and between counsel

     4     for the respective parties that reading, signing, sealing,

     5     certification and filing are not waived.)

     6      ----------------------------------------------------------

     7                             P R O C E E D I N G S

     8      ----------------------------------------------------------

     9                              TROOPER CHRIS BERRY,

    10     CALLED AS A WITNESS IN THE FOLLOWING PROCEEDING, AND

    11     HAVING FIRST BEEN DULY SWORN, TESTIFIED AND SAID AS

    12     FOLLOWS:

    13                                        ---

    14                                   EXAMINATION

    15                                        ---

    16     BY ATTORNEY CROOKS:

    17           Q.     Good afternoon.
    18           A.     Good afternoon.

    19           Q.     Your name is Christopher Berry?

    20           A.     Yes, sir.

    21           Q.     Okay, thank you.

    22                  Middle name?

    23           A.     John.

    24           Q.     Christopher John Berry.



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 8 of 45 PageID #:
                                     2379


                                                                                   8


     1                  All right.     What's your date of birth, please?

     2           A.     1984.

     3           Q.     And where were you born?

     4           A.     Morgantown, West Virginia.

     5           Q.     Graduate Morgantown High or ---?

     6           A.     Morgantown High.

     7           Q.     What year was that?

     8           A.     2003.

     9           Q.     After you graduated high school, did you go

    10     straight into college?

    11           A.     Yes, sir.

    12           Q.     Where?

    13           A.     First year was at WU, in Journalism.            Then

    14     second year I transferred down to Fairmont State for

    15     Criminal Justice.

    16           Q.     Did you graduate from that program?

    17           A.     No, I'm actually 40 credits away to going to
    18     State Police -.

    19           Q.     Okay.

    20                  So help me, then, what year was it that you

    21     joined the State Police?

    22           A.     2008.

    23           Q.     You were already a student at Fairmont and you

    24     were studying Criminal Justice.           So is it fair to suggest



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 9 of 45 PageID #:
                                     2380


                                                                                   9


     1     that State Police work with the sort of thing you wanted

     2     to do anyways, so you may as well sign up now?

     3           A.     Yeah.    State Police was my main direction.

     4           Q.     Okay.

     5                  Did you go to the academy?

     6           A.     Yes, sir.

     7           Q.     This same year?

     8           A.     Yes, sir.

     9           Q.     Okay.

    10                  What months were you there?

    11           A.     It was August 2008 to February 2009.

    12           Q.     So after you graduated the academy in February

    13     2009, where did you post first?

    14           A.     Martinsburg.

    15           Q.     How long were you there?

    16           A.     Until 2012.

    17           Q.     Your second post?
    18           A.     Fairmont.     Which was only for approximately two

    19     months.

    20           Q.     Third?

    21           A.     Morgantown.

    22           Q.     Have you been in Morgantown ever since?

    23           A.     Just recently went back down Fairmont, back in

    24     April.



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 10 of 45 PageID #:
                                     2381


                                                                                    10


      1           Q.    So you came to Morgantown in 2013?

      2           A.    '12.

      3           Q.    '12.

      4           A.    Yes, sir.

      5           Q.    Do you know Ellen Ruth Costlow?

      6           A.    Yes.

      7           Q.    When did you first make the acquaintance of

      8     Ellen Ruth Costlow?

      9           A.    I do not remember the exact date, but it was

     10     around 2013 summertime.        Maybe early spring.

     11                 I can't remember the exact date.

     12           Q.    At that time, she went by the name Ellen Ruth

     13     Ballock?

     14           A.    Yes.

     15           Q.    Okay.

     16                 Tell me what you remember about your first

     17     meeting with Ellen Ruth Ballock.
     18           A.    That day, whatever that date was, I was driving

     19     through certain subdivisions, because we had a string of

     20     vehicle break-ins.       I remember it was a white vehicle,

     21     possibly a Nissan, was the suspect vehicle.             But we had a

     22     rash string of break-ins going on.

     23                 And it all led back to this vehicle.            And any

     24     time I'm in neighborhoods or anything and I see people



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 11 of 45 PageID #:
                                     2382


                                                                                    11


      1     out in their driveways or yards, I stop to talk to them.

      2     Ellen was one of them.

      3            Q.   The address of the Ballock residence was 51

      4     Summit Overlook Drive.

      5            A.   Okay.

      6            Q.   Which I understand is part of the Thistledown

      7     Development.

      8            A.   Yes, sir.

      9            Q.   Okay.

     10                 So we're talking about the neighborhood that

     11     overlooks the Interstate 79 near the Goshen Road exit.

     12            A.   Yes, sir.

     13            Q.   Okay.

     14                 So your first opportunity to meet Ellen Ballock

     15     was late spring, early summer of 2013.            You were cruising

     16     the neighborhood and looking for a suspect vehicle.

     17                 You saw Ellen outside, stopped and spoke to
     18     her?

     19            A.   Yes, sir.

     20            Q.   Okay.

     21                 Tell me, what did you discuss?

     22            A.   Just pretty much advised her of the situation

     23     while I was there.       And if she ever saw any suspected

     24     vehicles driving through the neighborhood.             I advised her



                   Sargent's Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 12 of 45 PageID #:
                                     2383


                                                                                    12


      1     of the suspect vehicle, but we didn't have a plate number

      2     for it.

      3                  And that if she would happen to see this

      4     vehicle or suspect vehicle that matches the description I

      5     gave her, to --- if she could get a plate, please let us

      6     know.

      7           Q.     Sure.

      8                  Did she have any information for you?

      9           A.     No.     She said she'd keep an eye out of it,

     10     though, like anybody else would.           I advised her to tell

     11     her neighbors just heads up, everything.

     12           Q.     Okay.

     13                  Can you tell me what the next occasion was

     14     whenever you next saw or communicated with Ellen Ballock?

     15           A.     Next time I saw her was referencing a --- well,

     16     it was over a laptop that had to deal with her ex-

     17     boyfriend.
     18           Q.     Stolen laptop, and the suspect was her ex-

     19     boyfriend?

     20           A.     She referred to him as an ex-boyfriend.

     21           Q.     Are we talking about Kenny Ice?

     22           A.     Yes, sir, Kenny Ice.

     23           Q.     That'd be easier.

     24           A.     Yeah.     But it wasn't actually --- she didn't



                    Sargent's Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 13 of 45 PageID #:
                                     2384


                                                                                    13


      1     report it stolen.       She actually reported it as like it

      2     was destroyed by him.        Now, maybe he stole and destroyed

      3     it.

      4                 That's where she's getting the stolen part, but

      5     it was more for it being destroyed.

      6           Q.    Okay.

      7                 Did you prepare and file any documentation with

      8     the State Police to give evidence or memorialize your

      9     contact with Ellen Ballock about this laptop issue?

     10           A.    No.

     11           Q.    Okay.

     12                 Why is that?

     13           A.    Come to find out the property was destroyed and

     14     all this --- well, whatever is stolen and destroyed or

     15     both, it all occurred in Marion County.

     16           Q.    You're a State Police officer.           So you got

     17     jurisdiction in Marion County, too.
     18                 Right?

     19           A.    Yes, sir.     We have the whole state, but where

     20     we're stationed Morgantown, we just only deal with

     21     Monongalia County crimes.

     22           Q.    Okay.

     23           A.    I advised her if she wanted to make a report

     24     she had to go down to the Fairmont and file a report with



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 14 of 45 PageID #:
                                     2385


                                                                                    14


      1     the Fairmont State Police.

      2            Q.   Okay.

      3                 My next question --- I'll go ahead and ask my

      4     next question was going to be, could you have notified

      5     the Fairmont detachment that this was a matter that was

      6     going to be coming their way?

      7            A.   No, I wouldn't have.        I just told if she wanted

      8     to file it, she needed to run down there and file it with

      9     the,

     10            Q.   Okay.

     11            A.   Because we all have different shifts.            I could

     12     tell a Trooper who's working that night, but that doesn't

     13     mean she's going to be down there that night.

     14            Q.   Okay.

     15                 So it's kind of a logistical issue that

     16     motivated you to handle it the way you did?             You just

     17     told her, look you know the smart thing for you to do
     18     would be go down to the detachment in Fairmont?

     19            A.   Yes, sir.

     20            Q.   Okay.

     21                 Now, when you contacted her --- strike that.

     22                 When you spoke with Ellen Ballock about this

     23     laptop issue, ---

     24            A.   Yes, sir.



                   Sargent's Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 15 of 45 PageID #:
                                     2386


                                                                                    15


      1           Q.    --- can you tell me, was this at the end of a

      2     shift, at the beginning of a shift?

      3                 What shift were you working?

      4           A.    It was an evening shift and I was working that

      5     night.

      6           Q.    Okay.

      7           A.    So --- but our shifts are sporadic.            We're

      8     either dayshift or evening.         It's throughout the week

      9     wherever we are and less restricted midnight shifts.

     10           Q.    Just making a note.        And I was trying to listen

     11     to you at the same time.

     12           A.    If you're midnight shift, you're straight

     13     midnight shift.      But if you're not on midnight shift,

     14     let's say your first three days of working you're evening

     15     your last few days are dayshift.

     16                 That kind of gives you --- what the Sergeants

     17     do for that is to give you a longer weekend.              In contrast
     18     that's so you're coming in late on your Monday, but

     19     leaving early on your Sunday.

     20           Q.    Okay.

     21                 I think I follow that.        Very civilized.

     22           A.    Yes, sir.

     23           Q.    Yeah, you have good Sergeants.

     24                 Are you married?



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 16 of 45 PageID #:
                                     2387


                                                                                    16


      1           A.    Yes, sir.

      2           Q.    How long?

      3           A.    Ten years.

      4           Q.    Kids?

      5           A.    Nope.

      6           Q.    So did you provide your cellphone number to

      7     Ellen Ruth Ballock?

      8           A.    Yes, sir.

      9           Q.    You did?

     10           A.    Uh-huh (yes).

     11           Q.    Okay.

     12                 Why'd you do that?

     13           A.    I've always handed my cellphone number out to

     14     people.    It's one thing we'd done back in Charlestown as

     15     State Police, when I was over in the Martinsburg,

     16     Charlestown area.

     17           Q.    The cellphone number that you gave to Ellen
     18     Ruth Ballock, was that a State Police phone or was that

     19     your personal phone?

     20           A.    Personal phone.

     21           Q.    Okay.

     22                 Just to be clear about this.          You guys don't

     23     have West Virginia State Police issued telephones?

     24           A.    They can't afford that, no.



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 17 of 45 PageID #:
                                     2388


                                                                                    17


      1           Q.    Okay.

      2                 So when did you give her your cellphone?             Was

      3     it the first time you saw her when you were looking for

      4     that suspect vehicle or ---?

      5           A.    Yes, sir.

      6           Q.    Okay.

      7                 Was there ever an arrest made in that break-in

      8     case?

      9           A.    Yeah.     Actually there was.      We did find them.

     10     We charged then with over --- I know it was over 150

     11     counts of vehicle arson.

     12           Q.    The white Nissan, was that accurate?

     13           A.    Yes, sir.

     14           Q.    Okay.

     15           A.    Actually, he got rid of the Nissan and then

     16     went to a Silver Honda or something.            I can't remember

     17     what it was.
     18                 I know that it was a silver car that he

     19     transitioned to, when he dealt with a couple new buddies

     20     that were stealing for drugs.

     21           Q.    The break-ins that happened, what kind of

     22     timespan did that cover?

     23           A.    Months.     I mean, I can't give exact dates, but

     24     it was --- what they always did was stiff developments.



                    Sargent's Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 18 of 45 PageID #:
                                     2389


                                                                                    18


      1     They would park somewhere in the development and just

      2     walk from house to house, driveway to driveway checking

      3     car doors.

      4           Q.     Was the Ballock residence included among the

      5     victims of the break-ins?

      6           A.     If it was, I didn't investigate it.           But like I

      7     said, I was just going there --- going through

      8     neighborhood to neighborhood.

      9           Q.     Okay.

     10                  Tom Ballock, do you know what name?

     11           A.     Didn't know it until all this came out.

     12           Q.     Okay.

     13                  All this came out meaning?

     14           A.     The lawsuit and all.

     15           Q.     Okay.

     16                  Okay.   So you're talking about this litigation

     17     that brings us together?
     18           A.     Yes, sir.

     19           Q.     Okay.

     20                  I don't think you were here yesterday when

     21     Lieutenant Kief sat for a deposition?

     22           A.     No, sir.

     23           Q.     You were here today for --- Sergeant party.

     24     You were here today for Sergeant Gaskins' deposition,



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 19 of 45 PageID #:
                                     2390


                                                                                    19


      1     though?

      2           A.    Yes, sir.

      3           Q.    Okay.

      4                 So you heard me question him about a telephone

      5     call that Tom Ballock placed to the barracks.              And he

      6     spoke with, then Sergeant Kief, now Lieutenant Kief?

      7           A.    Yes, sir.

      8           Q.    Okay.

      9                 That's what I want to talk with you about.

     10           A.    Okay.

     11           Q.    Tom Ballock seemed convinced that there was an

     12     affair going on between Ellen Ballock, now Ellen Costlow,

     13     and you.

     14           A.    Yes, sir.

     15           Q.    Well, first of all, let me just put the

     16     question to you directly.

     17                 Have you ever had a sexual relationship with
     18     Ellen Ballock?

     19           A.    No, sir.

     20           Q.    Okay.

     21                 Ellen Ballock would be Ellen Costlow now.

     22           A.    Yes, sir.

     23           Q.    All right.

     24                 So we know who we're talking about.            And so



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 20 of 45 PageID #:
                                     2391


                                                                                    20


      1     your answer to that in unequivocally, no.

      2           A.    Yes, sir.

      3           Q.    All right.

      4                 Now, I have not interviewed Tom Ballock about

      5     his suspicion, but I know that there was a point in time

      6     when the Monongalia County Sheriffs' Department went to

      7     that Ballock residence, there in the Thistledown ---

      8           A.    Yes.

      9           Q.    --- Thistledown neighborhood.

     10                 And the reason they were called there was

     11     because of a domestic dispute that was going on between

     12     Ellen Ballock and Kenny Ice.

     13           A.    Yes, sir.

     14           Q.    Okay.

     15                 Matter of fact we marked as an exhibit a

     16     document that helps memorialize that whole thing.               Let's

     17     just take a look at it.
     18                 You've got the official stack of exhibits

     19     there.     I'm looking at Exhibit 2.

     20           A.    Got it.

     21           Q.    Okay.

     22                 Have you ever seen this before?

     23           A.    A Sheriffs' Department report, I've seen them

     24     before.     But no, I have not seen this specific one.



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 21 of 45 PageID #:
                                     2392


                                                                                    21


      1           Q.    Yeah, okay.

      2                 That was my --- actually my question was, have

      3     you ever seen this one before?          I thought maybe you

      4     might've reviewed it in anticipation of giving your

      5     deposition.

      6           A.    No, sir.

      7           Q.    Okay.

      8                 Let me just give you kind of a chance to look

      9     through that.       Because I don't know if it's going to be

     10     very productive and fair to sit here and ask you

     11     questions about something you haven't heard of.

     12                                       ---

     13     (WHEREUPON, WITNESS REVIEWS DOCUMENT.)

     14                                       ---

     15                        THE WITNESS:     Okay.

     16     BY ATTORNEY CROOKS:

     17           Q.    You've only had the chance to read this since I
     18     showed it to you a couple minutes ago.            So in fairness to

     19     you, I'll direct you a little bit here to the part of the

     20     document that is of interest to me.           I think the first

     21     place I want to go is the second full paragraph of Deputy

     22     Snyder's narrative.

     23                 More specifically, I'm looking at the top of

     24     page two.     See reference there to Mrs. Ballock stated she



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 22 of 45 PageID #:
                                     2393


                                                                                    22


      1     was texting Trooper Berry.

      2           A.    Yes, sir.

      3           Q.    About meeting him earlier in the day, to speak

      4     with him about the computer.

      5           A.    Yes, sir.

      6           Q.    Okay.

      7                 So personally, Trooper Berry, that's you?

      8           A.    Yes, sir.

      9           Q.    There's no other Trooper Berrys, are there?

     10           A.    No.

     11           Q.    Okay.

     12                 And reference to the computer would be the

     13     computer issue that you had talked with her about, where

     14     you discovered that the event, if it happened, happened

     15     in Marion County.

     16                 So you referred her there?

     17           A.    Yes.
     18           Q.    Okay.

     19                 So first thing I want to do it utilize this

     20     document to suggest that your encounter with Ms. Ballock

     21     was earlier the same day of this report, August 12, 2013.

     22                 And the reason I make that suggestion is

     23     because Deputy Snyder writes here that he was told by

     24     Mrs. Ballock that she was texting you about meeting with



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 23 of 45 PageID #:
                                     2394


                                                                                    23


      1     her earlier in the day.

      2           A.    Uh-huh (yes).

      3           Q.    So I interpret that to mean the same day,

      4     August 12th.

      5                 Are you okay with what this is suggesting?

      6     Does this sound like it's plausible, that August 12 was

      7     the day you encountered her about the laptop issue?

      8           A.    That probably would be right, yes.

      9           Q.    Okay.

     10                 I mean, let me put it to you this way.             You're

     11     a busy guy.     You do a lot of stuff, I know.

     12                 So maybe the better way to do it is to say, do

     13     you have any reason to doubt that it was August 12, 2013

     14     when you dealt with Ellen Ballock about this computer

     15     issue?

     16           A.    Yeah, because it was only one time only when I

     17     dealt with her about the laptop, so this would have to be
     18     the day.

     19           Q.    Sure.    Right.

     20                 And Deputy Snyder, I mean, do you know him?

     21           A.    Yes, sir.

     22           Q.    I mean, he's careful.        He's reliable so he's

     23     going to write this down carefully and probably get it

     24     right.



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 24 of 45 PageID #:
                                     2395


                                                                                    24


      1            A.     Uh-huh (yes).

      2            Q.     Okay.

      3                   Okay.    So it would appear, then, that she,

      4     Ellen, texted you, wanting to meet with you about the ---

      5     apparently about the computer.

      6                   This narrative suggests that Kenny Ice came

      7     home unexpectedly, got a look at the text messaging and

      8     it set him off.        And he accused her of having an affair

      9     with you.

     10            A.     That's what it states.

     11            Q.     Yeah.

     12                   I don't suppose all these years later you would

     13     have any way to retrieve whatever messaging passed

     14     between you and Ellen Ballock on August 12, 2013, would

     15     you?

     16            A.     No, sir.    I'd be lucky to retrieve text

     17     messages from old phones.         That was two years ago.
     18            Q.     You've changed phones ever since?

     19            A.     Oh, yeah.    These Apple phones it's every two

     20     years they go bad.

     21            Q.     Right.

     22                   But when you change phones, not that I'm any

     23     expert on this subject.        But I'll tell you what I think I

     24     know.       I know when I do it, what they do is they pull the



                    Sargent's Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 25 of 45 PageID #:
                                     2396


                                                                                    25


      1     SIM card out of the old one and they put it in the new

      2     one.    Which to my way of thinking tells me that there is

      3     some data that carries forward to the new phone, ---

      4            A.   Uh-huh (yes).

      5            Q.   --- because of that SIM card.

      6            A.   Not text messages, though.

      7            Q.   Well, that was going to be my question to you.

      8                 Do you know enough about this to tell me if you

      9     think that would also carry forward text messaging?

     10            A.   The only reason why I could tell you it's

     11     definitely not text messages is because every time I've

     12     always got a new phone, I've lost all my text messages.

     13                 I even lost pictures.        I've lost --- on this

     14     brand new phone, this iPhone X, I lost half my contacts.

     15     And I had to regain them.         But text messages, yeah, you

     16     always lose text messages.

     17                 So it's one of those things where you got to
     18     bite the bullet and --- because there's not only --- I'm

     19     not talking about Ellen Ballock, but, you know, text

     20     messages with other people and stuff that might have

     21     dates or certain things on there that I always keep as a

     22     planner or guide that, you know, I could always go back

     23     and scroll through.       And double-check myself, but ---.

     24            Q.   I do that, too.



                   Sargent's Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 26 of 45 PageID #:
                                     2397


                                                                                    26


      1                  Yeah, sure.

      2                  So it sounds like the evidence of your text

      3     exchange with Ellen Ballock, from August 12, 2013, at

      4     least so far as your side of that communication, is lost

      5     to history.

      6           A.     Yes, sir.

      7           Q.     Okay.    All right.

      8                  So this instant of domestic discord that

      9     resulted in the Deputy Sheriff having to go to the

     10     Ballock residence, you didn't know anything about that

     11     until I showed you this document?

     12           A.     I don't know if he contacted about everything

     13     that was going on.

     14           Q.     Okay.

     15           A.     But he might've brought this up or something.

     16     I can't remember, but I remember hearing something about

     17     this.      But at the same time it really wasn't my business
     18     or, you know, ---

     19           Q.     Right.

     20           A.     One of those things where, you know, it's

     21     typical any time domestics you'll --- we can go to the

     22     house a hundred times in a month for domestics.

     23           Q.     Uh-huh (yes).

     24           A.     It's one of those things I didn't care about,



                    Sargent's Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 27 of 45 PageID #:
                                     2398


                                                                                    27


      1     so ---.

      2           Q.    Okay.

      3                 You have a memory of being contacted by the

      4     then Sergeant Kief?

      5           A.    Uh-huh (yes).      Yes, sir.

      6           Q.    And during that contact, he --- what did he

      7     have to say about all this?         Just tell me what you

      8     remember about that discussion.

      9           A.    I remember vaguely.        But that was when I found

     10     out about this whole affair thing.

     11           Q.    Okay.

     12           A.    And I just laughed about it, because I was

     13     like, you kidding me?        And when I saw him the next time,

     14     he actually saw Ellen, too, but he looked, because he's

     15     like, about the text messages.

     16                 And I showed him my phone and he --- I showed

     17     him the text messages.        I said, where on there does it
     18     say we're having an affair?

     19                 And it showed all the stuff, so ---.            That had

     20     nothing to do with anything of an affair.

     21           Q.    So your discussion with Sergeant Kief was

     22     person to person?

     23           A.    First it was a phone call.         But next time when

     24     I came into the detachment, we spoke more about it.               The



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 28 of 45 PageID #:
                                     2399


                                                                                    28


      1     phone call was just more when --- what's going on?

      2     What's this all about?

      3                 And you know, he told me he said, well, there's

      4     mention you have an affair.         And I just --- I laughed

      5     about it, because I couldn't figure out where that came

      6     from.

      7                 But now after seeing this report, I can see ---

      8     and after hearing all the testimonies I can see why now.

      9           Q.    Do you know Kenny Ice?

     10           A.    Never met him.

     11           Q.    Okay.

     12                 So you talked with Sergeant Kief on the phone.

     13     You followed up with an in-person discussion, during

     14     which you showed him your phone.

     15                 Does that cover everything that ever passed

     16     between you and Sergeant Kief concerning Ellen Ballock?

     17           A.    Yes, sir.     It was all done --- it was like a
     18     couple days after it, because I was on days off when he

     19     contacted me.

     20           Q.    Uh-huh (yes).      Okay.

     21                 So have you, to your knowledge, had any

     22     communication with Ellen Ballock, now Ellen Costlow, of

     23     any kind?

     24           A.    After this case?



                    Sargent's Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 29 of 45 PageID #:
                                     2400


                                                                                    29


      1           Q.    Well, let me be a little precise about this,

      2     okay?

      3           A.    Okay.

      4           Q.    We know --- we've established here, using this

      5     Exhibit Number 2, that it was August 12, 2013 that you

      6     interacted with her about the laptop issue.

      7           A.    Yes, sir.

      8           Q.    Okay.

      9                 And we know that a few days after you

     10     interacted with Sergeant Kief.          And he asked you about

     11     whether you were having an affair.

     12                 And you denied it.

     13           A.    Yes, sir.

     14           Q.    Okay.

     15                 So then my question becomes, you know, have you

     16     had any more interaction with Ellen Costlow until this

     17     lawsuit got filed?
     18           A.    No.

     19           Q.    Okay.

     20                 Since this lawsuit got filed, have you had any

     21     communication with her?

     22           A.    No.

     23           Q.    Okay.

     24                 You sat through the deposition of Sergeant



                    Sargent's Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 30 of 45 PageID #:
                                     2401


                                                                                    30


      1     Gaskins earlier today.        And you probably know a lot more

      2     now about the investigation you did than you did before

      3     today?

      4           A.    Yes, sir.

      5           Q.    All right.

      6                 Can you tell me if you were ever consulted for

      7     information or in any other fashion by then Corporal

      8     Gaskins, in the course of his investigation?

      9           A.    No, sir.

     10           Q.    Okay.

     11                 Do you happen to know Scott Ballock, by any

     12     chance?

     13           A.    No, sir.     First time I actually ever saw or met

     14     him was his deposition.

     15           Q.    Okay.

     16                 You know, just from the other depositions in

     17     this case, that the West Virginia State Police and the
     18     FBI, they collaborate on cases?

     19           A.    Yes, sir.

     20           Q.    Okay.

     21                 So comes my question, maybe you knew him from a

     22     professional context or something?

     23           A.    No, I have never met him.         I've actually never

     24     even ---.



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 31 of 45 PageID #:
                                     2402


                                                                                    31


      1                 Like I said, the first --- I actually thought

      2     it was Tom Ballock at first, was him.            I didn't know it

      3     was the father until later.

      4           Q.    Uh-huh (yes).

      5                 And Tom is the father.        Scott is my client.

      6           A.    Yeah.    Because that's when I found out the

      7     whole website ---.

      8           Q.    Okay.

      9                 It was Kenny Ice who suggested that Ellen and

     10     you had a relationship.

     11                 Can you identify anything for me other than

     12     this episode on August 12, 2013, that Kenny Ice might be

     13     relying on to make that suggestion?

     14           A.    I have no idea.       Because I had never met him.

     15           Q.    Just bear with me for a minute.

     16                 In fact, if you wanted to take a short break, I

     17     got a couple things I want to look at here.             But I'm
     18     really very nearly done.

     19           A.    Okay.

     20                                       ---

     21     (WHEREUPON, A PAUSE IN THE RECORD WAS HELD.)

     22                                       ---

     23     BY ATTORNEY CROOKS:

     24           Q.    I wanted to clear up at least a confusion that



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 32 of 45 PageID #:
                                     2403


                                                                                    32


      1     I have on the timeline that respects your interaction

      2     with Ellen Ballock about the break-ins versus your

      3     interaction with her about the laptop.

      4           A.    Okay.

      5           Q.    It's my impression that the first interaction

      6     was about the break-ins.

      7           A.    Yes.

      8           Q.    And that just was happenstance as far as you

      9     were cruising the neighborhood and she happened to be

     10     outside.

     11           A.    Yes.

     12           Q.    Okay.

     13                 And you kind of --- do we have any way to know

     14     when that happened?

     15           A.    The ---?

     16           Q.    Interaction about the break-ins.

     17           A.    Like I said, I can't ---
     18           Q.    There may not be any way to pin it down.

     19           A.    Yeah, I remember --- like I said, I can't

     20     guarantee --- tell you it was warm.           So that's why I want

     21     to say spring, summer, you know, between then.

     22                 Exact date and time, I don't know.

     23           Q.    But you're sure you gave her one of your cards.

     24     And that's how she knew to text you about the laptop?



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 33 of 45 PageID #:
                                     2404


                                                                                    33


      1            A.   Well, yeah.      I mean, she had my cellphone

      2     number that day.

      3            Q.   Okay.

      4                 Because according to the Mon County Sheriffs'

      5     Department, you know, this fracas on August 12, 2013

      6     between Ellen and Kenny Ice had to do with him coming

      7     home unexpectedly and discovering that she was texting

      8     you?

      9            A.   Yes, sir.

     10            Q.   Okay.

     11                 Let's see.     Let me look at something here.           You

     12     still have that exhibit that the Sheriffs' Department

     13     prepared.

     14                 Right?

     15            A.   Yes, sir.

     16            Q.   What's the number on it?

     17            A.   Exhibit 2.
     18            Q.   Okay.    There's my copy.

     19                        ATTORNEY CROOKS:      Just give me a minute.

     20                                       ---

     21     (WHEREUPON, A PAUSE IN THE RECORD WAS HELD.)

     22                                       ---

     23     BY ATTORNEY CROOKS:

     24            Q.   Have you made any effort, per chance, to try



                   Sargent's Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 34 of 45 PageID #:
                                     2405


                                                                                    34


      1     and retrieve the text traffic between you and Ellen

      2     Ballock?    Maybe even at the direction of your counsel, by

      3     getting in touch with the telephone provider for us?

      4           A.    The only thing it would've showed, then, phone

      5     numbers probably.       But during this time when this all

      6     came out and they asked me, that was years ago.              So I

      7     mean, we wouldn't be able to see messages.

      8           Q.    Okay.

      9           A.    But that's even a long shot, if we'd even get

     10     the full draft of text messages sent back between her and

     11     I.   And that's going through a list of lots of people I

     12     text, ---

     13           Q.    Right.

     14           A.    --- because it's just about date and times.

     15           Q.    Okay.

     16                 I follow everything you just said, but pardon

     17     me to insist on the point of the question, which is, did
     18     you try to do it?

     19           A.    No, I did not.      I asked them and we just --- we

     20     just didn't.

     21           Q.    Okay.

     22                 Have you ever conducted any surveillance of

     23     Scott Ballock?

     24           A.    No.



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 35 of 45 PageID #:
                                     2406


                                                                                    35


      1           Q.    Have you ever conducted any surveillance of Tom

      2     Ballock?

      3           A.    No.

      4                        ATTORNEY CROOKS:      I think those are all

      5     the questions I need to ask you today.

      6                        THE WITNESS:     Okay, sir.

      7                        ATTORNEY CROOKS:      Thank you.

      8                        THE WITNESS:     Thank you.

      9                        ATTORNEY CROOKS:      Pass the witness.

     10                        ATTORNEY PHILLIPS:       Nothing, no questions.

     11                        ATTORNEY JEFFRIES: Just a couple.

     12                                       ---

     13                                  EXAMINATION

     14                                       ---

     15     BY ATTORNEY JEFFRIES:

     16           Q.    I'd like to refer back to Exhibit 2, the Mon

     17     County Call Center Report.
     18                 In response to the questions from Mr. Crooks,

     19     you agreed that you would likely exchange text messages

     20     with Ms. Costlow on August 12, 2013, because she refers

     21     him --- or Deputy Sheriff refers to in his narrative that

     22     she said that she texted you that day.

     23                 Do you recall texting her on August 12, 2013,

     24     specifically that day?



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 36 of 45 PageID #:
                                     2407


                                                                                    36


      1           A.    Once again, like I said, I wouldn't know if I

      2     did or not.     I can't --- just because it says in the

      3     report and gives me a date, I can't prove that's still

      4     the exact same date.

      5           Q.    And can you go to page three of the report?

      6                 Actually if you'll just kind of refer back into

      7     page two.     It starts and then it changes narrative and

      8     then carries over to page three.

      9           A.    Yes, sir.

     10           Q.    Third full paragraph down, she, meaning Ms.

     11     Costlow, said West Virginia State Police Trooper Berry

     12     had been at her home that day or the day before,

     13     referenced a missing laptop that she states has been

     14     stolen.

     15                 Had you been at her home?

     16           A.    I had been at her home.         But like I said, you

     17     know what I mean right there, she's saying that day or
     18     the day before.       So that's --- that I can't prove, if it

     19     was the 12th or 11th or if it was even a couple days

     20     before.     So ---.

     21           Q.    So earlier talking about the initial meeting

     22     with her about the car break-in, you said that you knew

     23     it was hot.

     24                 So you're saying spring or summer.            When you



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 37 of 45 PageID #:
                                     2408


                                                                                    37


      1     discuss the laptop with Ms. Ballock, was it hot?               Was it

      2     fall, summer?

      3           A.    It was still summertime.

      4           Q.    So it could've been August.

      5           A.    Could've been.

      6           Q.    But it also could've been July.           It could've

      7     been August 1st?

      8           A.    Yes, sir.

      9           Q.    You don't have any reason to doubt that it was

     10     August 12th.       But she said that you also don't have any

     11     reason to necessarily believe that's true.

     12                 Would that be correct?

     13           A.    Correct.

     14           Q.    Now, Mr. Crooks asked you about any other

     15     communications with Ms. Costlow, other than --- let me

     16     back up.    Strike that.

     17                 And the other thing, you know that
     18     communication about the laptop occurred in the summer,

     19     when it was hot?

     20           A.    Yes, sir.

     21           Q.    And you know that it was after you had spoken

     22     about the car break-ins?

     23           A.    Yes.

     24           Q.    So you can at least pin it down to that area.



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 38 of 45 PageID #:
                                     2409


                                                                                    38


      1                 Moving on.     Mr. Crooks asked you about any

      2     other communications with Ms. Costlow after this

      3     August 12, 2013 domestic violence call.            And you said you

      4     had not had any.

      5                 Had you had any other communications with Ms.

      6     Costlow, other than we got the car break-in investigation

      7     and the laptop complaint?         Have you had any other

      8     communications with Ms. Costlow?

      9           A.    Yes, sir.     There was one other time.

     10           Q.    What was the other time?

     11           A.    It was in between the break-ins and this the

     12     laptop issue.      It was in reference to her contacting me

     13     via text message, reference over her children and threats

     14     made by her husband, husband's family.

     15                 It was just a brief text message and I advised

     16     her, like I'd advise anybody to ---.            She can get a

     17     protective order, if she needs to, or take it to the
     18     family court judge for child custody issues.

     19           Q.    So this would've been summer of 2013 as well?

     20           A.    Yes, sir.     She was just looking for advice on

     21     what to do.

     22           Q.    Did she make any allegations to anything that

     23     you construed as a criminal violation?

     24           A.    She mentioned about, you know, the family --- I



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 39 of 45 PageID #:
                                     2410


                                                                                    39


      1     can't remember if it was the family or just the husband

      2     or who knows.      I can't remember who.        I remember it was

      3     something to do with the husband or some family making

      4     threats about the kids or child --- or the custody

      5     issues.

      6           Q.     And this was via text message, not in person?

      7           A.     No.   Yeah, just all via text message.

      8           Q.     Was --- were these text messages the ones that

      9     you showed Lieutenant Kief whenever you met with him?

     10           A.     Yes, sir.

     11                        ATTORNEY JEFFRIES:       I have no further

     12     questions.

     13                                       ---

     14                                RE-EXAMINATION

     15                                       ---

     16     BY ATTORNEY CROOKS:

     17           Q.     Do you know if it would've been practical to
     18     print off the text messages that you showed to Sergeant

     19     Kief?

     20           A.     No.

     21           Q.     At the time, I mean.

     22           A.     Oh, I understand what you're saying.           No.   I

     23     mean, like I said, at the same time, though, I just

     24     laughed about them.       Because I didn't know it was going



                    Sargent's Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 40 of 45 PageID #:
                                     2411


                                                                                    40


      1     to blow up into this.

      2                 You know I was being accused.          And like I said,

      3     there was no formal complaint made on me that was to the

      4     point of starting an investigation on me.

      5           Q.    Uh-huh (yes).

      6           A.    Now, if there would've been for like a PSU

      7     investigation, then, yeah, they do print it off.

      8           Q.    Okay.

      9                 Yeah.    I mean, have you ever had a PSU

     10     investigation on your behavior?

     11           A.    Yes, sir.     Well, it was over --- this was back

     12     in Martinsburg.      And then I had one here in Morgantown,

     13     so ---.

     14                 But not in reference to this case.

     15           Q.    Not in reference to the Ballocks?

     16           A.    No.

     17           Q.    Okay.
     18                 The other investigations, what generally did

     19     that have to do with?

     20           A.    The other --- well, the one in Martinsburg had

     21     to deal with a crime scene issue that was over family.

     22     And wasn't even I was in trouble over it, I was just one

     23     of the officers that was there.

     24           Q.    You're a witness?



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 41 of 45 PageID #:
                                     2412


                                                                                    41


      1           A.    Yeah, a witness into it.         So that's why I had

      2     to be investigated about it, just to cover all the

      3     Troopers' tracks that were on that scene.

      4           Q.    So your conduct was not in question the first

      5     time?

      6           A.    No, uh-uh (no).

      7           Q.    Okay.

      8                 What about the --- down here?

      9           A.    The second one was, I was --- well, there was a

     10     little head butting going on between me and a Sergeant.

     11     And I was going to leave the State Police to another job.

     12                 And they said I applied for it, which I didn't,

     13     but it was put in the paper that I was applying for a job

     14     at West --- at the Westover Police Department.              Which

     15     technically State Police policy is you're not supposed to

     16     have a second job that's in law enforcement.

     17                 But I asked if I can, you know, join that
     18     police department.       And they said yes.       And they went to

     19     the City Council and the Council approved hiring me, but

     20     I never put an application in.

     21           Q.    Oh, okay.     I think I follow that.

     22           A.    Uh-huh (yes).

     23           Q.    Okay.

     24           A.    It's actually a felony offense in the State



                    Sargent's Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 42 of 45 PageID #:
                                     2413


                                                                                    42


      1     Police.

      2            Q.   No kidding.

      3            A.   Uh-huh (yes).

      4            Q.   So what was the resolution of the whole thing?

      5            A.   It got washed out.

      6            Q.   So you weren't disciplined over it?

      7            A.   I was disciplined by Captain Merrell for one

      8     day.    But it was like a 24-hour ---.

      9            Q.   Well, I mean, you're still with the State

     10     Police.

     11            A.   Oh, yeah.     Yes, sir.

     12            Q.   Okay.

     13                 So this other instance that Mark asked you

     14     about. he did a pretty thorough job there.             Your best

     15     recollection is that the only evidence that there ever

     16     would've been on that would've been your text messages,

     17     which are now too old to retrieve?
     18            A.   Yes, sir.

     19            Q.   Okay.

     20                 That was strictly a text exchange?            You didn't

     21     go by the residence?

     22            A.   No, sir.

     23            Q.   Likewise, she didn't come by the barracks to

     24     meet you?



                   Sargent's Court Reporting Service, Inc.
                                1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 43 of 45 PageID #:
                                     2414


                                                                                    43


      1            A.     No, sir.

      2            Q.     Actually it's not barracks, is it?

      3                   It's detachment.

      4            A.     You can call it ---.

      5            Q.     I've heard more barracks being used.

      6            A.     People call them barracks, too.

      7            Q.     Technically, barracks that's where soldiers

      8     sleep.

      9                   Right?

     10            A.     We still go by military ---.

     11            Q.     Okay.

     12                   And you guys don't sleep at the detachment, do

     13     you?

     14            A.     Oh, no, there is some guys who travel and will

     15     stay.       We do have sleeping ---.

     16            Q.     Do people cot in the back?

     17            A.     Yeah.    Yeah, we actually have sleeping cores in
     18     every detachment.

     19            Q.     Okay.    All right.

     20                   I was kind of jesting there, but I suppose it

     21     makes sense.       You have the facility to do that.

     22                   ATTORNEY CROOKS:      All right.

     23                   I think those are all the questions I need to

     24     ask for now.



                    Sargent's Court Reporting Service, Inc.
                                 1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 44 of 45 PageID #:
                                     2415


                                                                                    44


      1                 THE WITNESS:      Okay.    Thank you.

      2                 ATTORNEY JEFFRIES:        We'll read.

      3                                * * * * * * * *

      4                    DEPOSITION CONCLUDED AT 5:15 P.M.

      5                                * * * * * * * *

      6

      7

      8

      9

     10

     11

     12

     13

     14

     15

     16

     17
     18

     19

     20

     21

     22

     23

     24



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 116-19 Filed 07/08/19 Page 45 of 45 PageID #:
                                     2416


                                                                                    45


      1    STATE OF WEST VIRGINIA        )

      2

      3                                  CERTIFICATE

      4                I, Guy Starrett, a Notary Public in and for the

      5    State of West Virginia, do hereby certify:

      6                That the witness whose testimony appears in the

      7    foregoing deposition, was duly sworn by me on said date,

      8    and that the transcribed deposition of said witness is a

      9    true record of the testimony given by said witness;

     10                That the proceeding is herein recorded fully and

     11    accurately;

     12                That I am neither attorney nor counsel for, nor

     13    related to any of the parties to the action in which these

     14    depositions were taken, and further that I am not a

     15    relative of any attorney or counsel employed by the

     16    parties hereto, or financially interested in this action.

     17
     18                I certify that the attached transcript meets the

     19    requirements set forth within article twenty-seven,

     20    chapter forty-seven of the West Virginia Code.

     21

     22

     23                                        Guy Starrett

     24



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
